Campbell, J.
This is a suit in equity to enforce the discharge of a mortgage, and to obtain the statutory penalty for refusing such discharge for more than seven days after tender. — 2 C. L., § 4246.
The cause was before the court at the January term, on demurrer, and now comes up on proofs.
The tender appears to have been offered immediately after an attempt had been made to foreclose by advertisement, which pas irregular. The money tendered was sufficient to pay the amount due, and the fee of acknowledgment, and a discharge was also presented in readiness for execution. The only dispute seems to have been concerning a *67fee of twenty-five dollars, which was provided for in case of foreclosure.
There is no reason for holding the mortgagee entitled to that fee. The notice was confessedly imperfect, and had only been published once, and had to be withdrawn. The persistence in attempting to renew this foreclosure, after tender, has subjected defendant to the statutory penalty; and the decree below was correct, and must be affirmed, with costs. We do not think justice requires more than single costs.
The other Justices concurred.